Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the preliminary amendment and papers filed on May 25, 2021 for Application No. 17/329,284.  By the amendment, claims 8-14 are pending with claims 1-7 being canceled and newly claims 8-14 being added.

Priority
Receipt is acknowledged of certified copies of papers submitted on July 02, 2021 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted on 05/25/2021 has been considered by the examiner. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa et al. (US 2016/0355089).
Regarding claim 12, Ogawa discloses a drive control apparatus (see at least Figure 1) comprising: 

wherein the differential device (i.e., made up of at least differential 15, housing 25 and controlled coupling 16) is disposed between one of a pair of front wheels (6,7) and a pair of rear wheels (19,20) of the vehicle and configured to transmit a driving force from a drive source (1) to the one of the pair of front wheels and the pair of rear wheels, 
wherein the differential device includes: 
an input member (12) that is rotatably disposed and to which the drive force is input; 
a differential member (13) that is rotatably supported on the input member and capable of revolving by a rotation of the input member (12); 
a pair of output members (17,18) that respectively engage with the differential member (12, i.e., under engaged condition of controlled coupling 16), the pair of output members being differentially rotatable with respect to each other, and the pair of output members being configured to respectively output the drive force; and 
the differential lock device (16) configured to lock a differential rotation of the pair of output members (16,17), and 
wherein the one of the pair of front wheels (6,7) and the pair of rear wheels (19,20) is driven in the two wheel drive state, and both of the pair of front wheels and the pair of rear wheels are driven in the four wheel drive state (para. [0082]).  

Regarding claim 13, Ogawa discloses the drive control apparatus according to claim 12, wherein the differential lock device (16) includes a clutch member (16a) and an interrupting portion (e.g., open/close vale 16f).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Weiss (US 5,301,769).
Ogawa discloses the drive control apparatus according to claim 12 but does not explicitly teach the differential lock device includes a brake.
Weiss discloses the differential lock device includes a brake (see at col. 3, lines 28-42) configured to brake a rotation of one of the pair of the output members or rotations of both of the pair of the output members.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Ogawa to have modified the differential lock device to include a brake instead of a clutch as taught by Weiss for the purpose of locking can be controlled by automatically closed or opened fully, so that the clutches and brakes no longer slip and generate frictional heat under a high heat operation. See col. 4, lines 11-16.
	
Allowable Subject Matter
Claims 8-11 are allowed.
The following is a statement of reasons for the indication of allowed subject matter:  
Regarding claim 8, the prior art of record fails to disclose or render obvious a drive control apparatus having a differential device disposed at least between one of the pair of front wheels and the pair of rear wheels, a differential lock device configured to lock a differential rotation of a pair of output members and having the combination features recited in the claim, particularly “a control device configured to control a driving of the vehicle, wherein the control device includes an automatic mode in which a locking of the differential lock device is capable of being automatically switched ON and OFF, wherein the control device includes a control unit having a first switching timing and a second switching timing in which switching timings of the automatic mode are different from each other between a two wheel drive state and a four wheel drive state”. 
11, the prior art of record fails to disclose or render obvious a drive control apparatus having a differential device disposed at least between one of the pair of front wheels and the pair of rear wheels, a control device configured to control a differential rotation between the pair of output members by a brake configured to brake a drive rotation of one or both of the pair of output members and having the combination features recited in the claim, particularly “wherein the control device includes a control unit having a first switching timing and a second switching timing in which switching timings of braking of the brake are different from each other between a two wheel drive state and a four wheel drive state”. 
Claims 9-10 are allowed upon dependent from an allowed base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Nihei et al. (2010/0250049) discloses a vehicle operation method presentation device and method, and vehicle control device, see Figures 5-7 and the Summary of the invention;
WETTERLUND et al. (20140067215) discloses a side-by-side diesel utility vehicle, see Figure 27 and paragraph [0144]; and 
Kadota et al. (2004/0040375; 2004/0030480) discloses controlling a staring the subsequent vehicle acceleration procedure including a differential lock clutch 12, see Figures 1 and paragraphs [0107], [0151], [00163] and [0194].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/TINH DANG/Primary Examiner, Art Unit 3659